DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Applicant’s amendments and remarks, filed 11/15/2021 are acknowledged. Applicant’s arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of the Claims
Claims 1, 6, 8, 10-14, 17-19, 21-24 are under examination.
Claims 2-5, 7, 9, 15, 16, 20, 25-27 are cancelled. 
Information Disclosure Statements
The Information Disclosure Statements filed 11/30/2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered in full.
Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
Claims 1, 6, 8, 10-14, 17-19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Amended claim 1 now recites the “where the influence levels modify activity values of biological elements in the pathway network to obtain activity values of subsequent biological elements in the pathway network, the influence levels determined by iteratively changing the influence levels for other tissue samples until convergence of activity values in respective networks for the other tissue samples.” While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for this limitation (influence levels modify activity values; iteratively changing influence levels) in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter.
indicates the current measurement value on (i) the at least one health indicator and (ii) on the distribution graph, wherein the -2-Application No.: 15/339,639 Filing Date:October 31, 2016 indication of the current measurement value on the distribution graph is…”. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for a distribution graph is positioned such that the graphical indicator element achieves the claimed functionality in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. In fact, the specification does not even provide any mention of the term “graphical indicator element” whatsoever.  In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter.

Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 8, 10-12, 14, 17-19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency. 
Amended claim 1 recites “wherein the distribution graph is positioned such that the graphical indicator element indicates the current measurement value on (i) the at least one health indicator and (ii) on the distribution graph, wherein the -2-Application No.: 15/339,639 Filing Date:October 31, 2016 indication of the current measurement value on the distribution graph is indicative of time spent at the current measurement value…”. The above phrase does not further limit any of the mechanics of the processor or any structures used by said system, but merely states an overall objective. In fact, the specification does not even provide any limiting definition for the term “graphical indicator element” that would serve to clarity the scope of this term. Therefore, it is unclear what structural and/or functional limitation of the claimed system is intended by the above limitation, i.e. how does the positioning of the distribution graph relate to said graphical indicator element (which appears to be part of the health indicator)? Stated differently, how can the graphical indicator element (which broadly encompasses a number value) perform the function of indicating the current measurement value on both the health indicator and the distribution graph? As a result, the examiner cannot determine whether applicant seeks to further limit the type of information being displayed on said distribution graph, how the information is displayed on said graph, how the information is represented by the health indicator (or graphical indicator element), or otherwise, especially when the “generate” step already limits the distribution graph to be displayed adjacent to a health indicator.  Clarification is requested via amendment. Applicant is reminded that no patentable distinction (no limit on the claim scope) is made by an intended use or result recitation unless some structural difference is imposed by the use or result on the structure or material recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6, 8, 10-12, 14, 17-19, 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2009/0054743; Pub. Date: 02/26/2009) in view of Carlton et al. (US 20090287273; Pub. Date: Nov. 19, 2009).
Regarding claim 1, Stewart teaches a system for monitoring physiological parameters of patients using a plurality of sensors (Abstract, ref. claim 1). In particular, Stewart teaches at least one physiological sensor having a first and second light emitter and a detector (e.g. SpO2 sensors), wherein the sensor is configured to measure at least one physiological signal from a patient (¶ 17, 62-63; Figure 1). Stewart teaches a display and a graphical user interface (GUI), wherein the GUI includes a plurality of different patient health indicators (i.e. graphical indicator elements) associated with physiological measurements over time and various icons, waveforms, and numerical values (¶16, 17, 66-69, 82, 87-90, 96, 101 and 102; Figures 2, 4, 5, 7 and 8). Stewart teaches a processor configured to receive patient information and signals from sensors (ref. claims 1 and 5, ¶ 62- 65). Stewart teaches a processor configured to determine graphical trends (i.e. distribution trends) of signals 
Stewart does not specifically teach steps for generating and outputting a distribution graph based on the determined distribution of the signal values of the at least one physiological signal over a first time period, as claimed, wherein the distribution graph is positioned adjacent to at least one health indicator displaying signal values (i.e. graphical indicator elements), wherein the distribution graph provides a graphical representation of time spent at individual signal values of the first subset relative to other signal values of the first subset over the first time period.
However, Stewart reasonably suggests the above features because the GUI not only includes a plurality of different patient health indicators (i.e. graphical indicator elements) associated with physiological measurements over time and various icons, waveforms, and numerical values (¶16, 17, 66-69, 82, 87-90, 96, 101 and 102; Figures 2, 4, 5, 7 and 8), wherein the waveforms (i.e. distribution graphs) are expressed as time series information associated with a plurality of different signals measurements (see Figure 4A and 5, below) and are reasonably interpreted as distribution graphs (i.e. waveforms), but the waveforms are clearly adjacent to each other and to a plurality of icons (i.e. health indicator) that display current measurement info (e.g. SP02, RESP, ECG, etc.) relative to other signal values on a time based and zone display (Figures 4A and 5, below). 

    PNG
    media_image1.png
    522
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    723
    media_image2.png
    Greyscale

Stewart additionally teaches that the GUI has multiple regions each associated with measured values of physiological parameters, time of measurement, and time bars that can all be user-manipulated and customized for displaying desired information [0012, 0016, 0017, 0018, 0035, 0086]. 
Alternatively, Carlton teaches a patient monitoring system that generates and outputs distribution graphs of patient data as a function of time, wherein the graphs are displayed overlapping each other at certain positions and associated with a plurality of patient metrics [Figure 12, para. 0394-0396], which also broadly reads on graphs displayed adjacent to a portion of at least one health indicator. In certain examples, the one or more metrics can be individually selectable and/or created by the user as the user sees fit.
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Stewart to generate and display a GUI comprising a distribution graph positioned adjacent to portions of any desired values or health indicators within the GUI, wherein the distribution graphs provides a graphical representation of time spent at individual signal values of the first subset relative to other signal values of the first subset over the first time period, as claimed, because the positioning of information within a GUI (be it graphical/waveform, alphanumeric, or iconic) is interpreted as a matter of design choice and Applicant has not disclosed that this positioning provides an advantage, is used for a 
Steward additionally teaches calculating  ranges of values in order to calculate health/wellness indicators (e.g. trend bars and wellness bars) that are based on physiological signals/parameters or patient information (¶45, 69, 71-72, 75, 80, 85-90; Figure 2), which broadly reads on calculating first and second ranges of values since the ranges of values associated with the health indicators correspond to colors (e.g. red, green, yellow) indicating the patient status/condition (e.g. good, poor) based on a calculated composite of physiological parameters (¶ 71-72, 75, 80, 95, Figure 2 and 4D).
Stewart teaches an algorithm for generating and displaying various graphical alerts and/or alarms (i.e. outputs) on the graphical interface when the health indicators and/or physiological signals are within a specific user-defined range of values (¶ 71-72, 75, 80 and 82). These outputs are displayed via the user-interface in positions that are proximate to the graphical trends (¶ 77-79, Figures 2, 4D).  Stewart also teaches the processor is configured to control the user interface to display a plurality of regions, wherein the regions comprise graphical trends expressed linearly or in waveform (i.e. distribution graphs) based on patient and physiological data, health indicators, and time bars, and wherein the information is displayed simultaneously and positioned adjacent to each other (¶ 16, ref. claim 1, and at least Figures 2, 4-6, 9, 20).
With regard to dependent claims 6, 8, 10-12, 14, and 17-24, the combination of Stewart and Carlton teaches or suggests all aspects of these claims for the following reasons. With regard to claims 6, see ¶ 71-73, 81, 86, 100-101 and 106. Stewart teaches audible/visible alarms are provided based on a change in wellness as indicated by the summary information for the trend bar. With regard to claims 8, see ¶ 69, 71-72 and 80. Stewart teaches a wellness bar divided into several sections that change color according to the patient condition. Stewart teaches viewable sections of the wellness bar that include both colors and is visible when the good and/or the alert conditions arise. With regard to claim . 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2009/0054743; Pub. Date: 02/26/2009) in view of Carlton et al. (US 20090287273; Pub. Date: Nov. 19, 2009), as applied to claims 1, 2, 6, 8, 10-12, 14, and 17-24 above, and further in further view of Rampersad et al. (US 2009/0046096). 
Stewart and Carlton make obvious a patient monitoring system including a patient health indicator which provides information related to monitored physiological parameters for a patient, as applied to claims 1, 6, 8, 10-12, 14, and 17-24, above. 
Stewart and Carlton do not specifically teach that the health indicator is a circular health indicator, as in claim 13.
Regarding claim 13, Rampersad teaches a circular display for monitoring the condition of a patient based on measured physical characteristics, the circular display provides a colored coded indication of the patient condition including stable, unstable and deteriorating condition (Abstract, ¶ 68, 76, 80-81, 85 and figure 7).
Therefore, it would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have modified the system of Stewart in view of Carlton to use circular health indicators, as taught by Rampersad. One of ordinary skill in the art would have expected this modification could have been performed with predictable results since both Stewart and Rampersad teaches systems for monitoring patient health, and since Steward suggest using health indicators that are different shapes and colors (0087). The 
Response to Arguments
Applicant’s arguments filed 03/01/2021 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that Stewart and Carlton fails to teach that the graphical indicator element indicates the current measurement value on (i) the at least one health indicator and (ii) on the distribution graph. In response, as set forth in the rejection under 35 USC 112b, it is unclear what limiting effect is intended by this phrase. That being said, the examiner has acknowledged that Stewart does not specifically teach generating and outputting a distribution graph, as claimed. However, Stewart reasonably suggests the above features because the GUI not only includes a plurality of different patient health indicators (i.e. graphical indicator elements) associated with physiological measurements over time and various icons, waveforms, and numerical values (¶16, 17, 66-69, 82, 87-90, 96, 101 and 102; Figures 2, 4, 5, 7 and 8), but Stewart displays a plurality of waveforms (i.e. distribution graphs) as a function of time series information associated with current signal measurements (see Figure 4A and 5, below) and are reasonably interpreted as distribution graphs (i.e. waveforms), but the waveforms are clearly adjacent to each other and to at least one associated health indicator (e.g. SP02, RESP, ECG, etc.) and are clearly associated with time and signal values relative to other signal values on a time based and zone display (Figures 4A and 5, below). Stewart additionally teaches that the GUI has multiple regions each associated with measured values of physiological parameters, time of measurement, and time bars that can all be user-manipulated and customized for displaying desired information [0012, 0016, 0017, 0018, 0035, 0086]. 
Alternatively, Carlton teaches a patient monitoring system that generates and outputs distribution graphs of patient data as a function of time, wherein the graphs are displayed overlapping each other at certain positions and associated with a plurality of patient metrics [Figure 12, para. 0394-0396], which also broadly reads on graphs displayed adjacent to a portion of at least one health indicator. In certain examples, the one or more metrics can be individually selectable and/or created by the user as the user sees fit. Therefore, for reasons Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1, 6, 8, 10-14, and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,480,435. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 13 recite a system comprising at least one physiological sensor, at least one health indicator and a processor configured to receive patient information, calculate a first and a second range of values for the health indicator and wherein the health indicator is configured to display a first and a second output when the signal values are within a first and a second rage of values respectively. Per claim 13, the health indicator is a circular health indicator. It is clear that all the elements of claim 1 are to be found in claim 1 of US 9,480,435. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claims includes additional elements including a user interface, a plurality of indicator elements and a numeric indicator. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 1 and 13 of the instant case. It has been held that the generic invention is “anticipated” by the “species”. See In Re Goodman, 29 USPQ2d 2011(Fed. Cir. 1993). Since claims 1 and 13 are anticipated by claim 1 of the patent, it is not patentably distinct from claims 1 and 13. As to claims 2-5, 8-12 and 19-20 the claims recite identical limitations to those in claims 2-12 of patent respectively.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619